COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Tammy Fountain, Relator

Appellate case number:   01-12-00704-CV

Original Proceeding on Petition for Writ of Habeas Corpus

        Real Party in Interest Kathy Katcher has filed a “Motion to Enforce Parties’ Rule 6.6
Agreement.” The motion is GRANTED, and accordingly the motion for rehearing filed by
relator Tammy Fountain is DISMISSED pursuant to the parties’ Rule 6.6 agreement.


       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale_______________________
                        Acting individually    Acting for the Court

Panel consists of Justices Keyes, Massengale, and Brown.

Date: October 15, 2013